The State of /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2015

                                      No. 04-15-00294-CR

                                    Shauna Denay RIPLEY,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0670
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on July 17, 2015. See TEX. R. APP. P.
38.6(a). On August 4, 2015, Appellant filed a first motion for extension of time to file the brief
until September 15, 2015, for an extension of sixty days.
        Appellant’s motion is GRANTED IN PART. Appellant’s brief is due on August 17,
2015.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court